DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houriez (5,362,118).
Houriez discloses a cab (1) for a power machine comprising a cab frame forming an operator compartment and a cab door (3) configured to move between closed and open positions, as shown in Figure 1.  A door mounting structure couples the cab door (3) to the cab frame and defines a path of movement for the cab door between a closed position closing a front opening of the cab (1) and an open position where the cab door (3) is positioned inside the cab and above an operator seat, as shown in Figure 1 and disclosed on lines 3-9 of column 3.  The opening is configured for ingress and egress of an operator since lower section (4a) can slide into attachment with frame (3b) and pivot to the open position with door (3), as shown in Figure 3.  The door mounting structure comprises a linkage (5) pivotally mounted to the cab door (3) and to the cab frame, as shown in Figures 1-3.  A pair of supports (10) are mounted to the cab frame along a top of the operator compartment to receive rollers (6) and allow sliding of the cab door (3) into a horizontal position, as shown in Figures 1-3.  The linkage (5) urges the cab door into the horizontal position, as shown in Figures 1-3.  In reference to claim 21, the linkage comprises a first linkage (5) pivotally mounted at a first end to the cab door (3) by a first bracket (H) and pivotally mounted at a second end to the cab frame, as shown in Figures 1-3 and 5.  In reference to claim 22, a second link (5) is pivotally mounted at a first end to the cab door (3) by a second bracket (H) and pivotally mounted at a second end to the cab frame, as shown in Figures 1-3 and 5.  There are two links (5).  One is on each lateral side of the door (3), as shown in Figure 5.  In reference to claim 24, a first gas spring (7) is pivotally coupled between the first link (5) and the cab frame, as shown in Figures 1-3 and disclosed on lines 35-50 of column 4.  In reference to claim 25, the door mounting structure comprises a pair of mounts (R) pivotally mounted to the cab door (3) by brackets (3a), as shown in Figure 1-3.  The mounts (R) are slidably mounted to the supports (10) such that the mounts (R) ride along the supports (10) as the cab door (3) moves between the closed position and the open position, as shown in Figures 1-3.  In reference to claim 26, the brackets (3a) are rigidly mounted to the cab door (3) as the form part of the frame of the door, as shown in Figures 1-3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Houriez (5,362,118) in view of Yamashita et al. (US 2011/0233963).
Houriez discloses the linkage comprises a first linkage (5) pivotally mounted at a first end to the cab door (3) by a first bracket (H) and pivotally mounted at a second end to the cab frame, as shown in Figures 1-3 and 5.  In reference to claim 40, a second link (5) is pivotally mounted at a first end to the cab door (3) by a second bracket (H) and pivotally mounted at a second end to the cab frame, as shown in Figures 1-3 and 5.  There are two links (5).  One is on each lateral side of the door (3), as shown in Figure 5.  does not disclose the claimed shape of the first link.  In reference to claim 42, a first gas spring (7) is pivotally coupled between the first link (5) and the cab frame, as shown in Figures 1-3 and disclosed on lines 35-50 of column 4.  In reference to claim 43, the door mounting structure comprises a pair of mounts (R) pivotally mounted to the cab door (3) by brackets (3a), as shown in Figure 1-3.  The mounts (R) are slidably mounted to the supports (10) such that the mounts (R) ride along the supports (10) as the cab door (3) moves between the closed position and the open position, as shown in Figures 1-3.  In reference to claim 44, the brackets (3a) are rigidly mounted to the cab door (3) as the form part of the frame of the door, as shown in Figures 1-3.  
Yamashita et al. teaches forming a first link (71) having a first link section that is rigidly connected to a second link section that is at an angle relative to the first link section, as shown in Figure 3.  The first link section is the top portion and the second link section is the lower portion.  The first link (71) is not straight between the first and second ends, as shown in Figure 3.  The second link section is pivotally mounted at the first end to the cab door (5) by a first bracket (73) and the second link section is pivotally mounted at the second end to the cab frame (2) via bracket (70), as shown in Figure 6.  In reference to claim 38, the linkage (71) is mounted to the cab frame at a position rearward of the front of the cab frame, as shown in Figures 3 and 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first link of Houriez as two rigidly connected sections at an angle relative to each other that are connected to the frame at a position rearward of the front, as taught by Yamashita et al., to maintain functionality while providing clearance between the first link and objects within the cab while moving between the open and closed positions.
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.  Applicant has stated element (3) is not a door since the mounting structure is configured to move only the upper section (3) to cover and uncover the opening in the front of the frame.  This is not correct.  Figure 3 clearly shows upper section (3a) and lower section (4a) on frame (3b) in the open position along the roof of the cab to open the front between the floor and the roof.  This is considered configured for ingress and egress since almost the entire height of the cab is open.  
Applicant has argued the rejection of claim 23 by stating Yamashita discloses a pair of swingable links (71) each pivotably coupled together at one end by a pivot pin (71a).  Applicant cites Figure 6.  Figure 6 shows the same link (71) in two different positions.  Position (A) is the closed position and Position (B) is the open position.  Applicant has not stated how this structure does not meet the amended claim limitations.  
Applicant has stated new claim 38 is not anticipated by the disclosure of Houriez because it require the linkage to be mounted to the cab frame at a position rearward of the front of the cab frame.  The examiner agrees, but this feature is a result of the combination of the references, previously applied to claim 23, due to the offset created by the angle of the first and second link sections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        October 19, 2022